MEMORANDUM *
Ontoniel Carrillo-Lara appeals from his 77-month sentence following his guilty-plea conviction for rioting at a federal penal facility, in violation of 18 U.S.C. § 1792.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
To the extent that appellant raises a claim for ineffective assistance of counsel, we decline to address it on direct review. See United States v. Lillard, 354 F.3d 850, 856 (9th Cir.2003) (“Challenge [to counsel’s effectiveness] by way of a habeas corpus proceeding is preferable as it permits the defendant to develop a record as to what counsel did, why it was done, and what, if any, prejudice resulted.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.